MEMORANDUM OF DECISION.
Roland Hodgdon appeals from a judgment of the Superior Court, Penobscot County, denying his claim for uninsured motorist benefits under an insurance policy issued to him by Allstate Insurance Company. Hodgdon asserts that the court erred in directing a verdict for Allstate because *1308there was sufficient evidence to support a finding of causal negligence on the part of a supposed hit-and-run vehicle or, alternatively, because Hodgdon did not have the burden of proving such negligence. Our review of the record reveals some evidence that the conduct of an unknown motorist may have caused Hodgdon’s injury, but no evidence that such conduct was negligent. Furthermore, we see no reason to depart from our holding in Waycott v. Northeast Insurance Company, 465 A.2d 854 (Me.1983) that a claimant for uninsured motorist benefits has the burden of proving the causal negligence of the uninsured motorist.
The entry is:
Judgment affirmed.
All concurring.